Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The claims dated 5/5/2021 are under current examination. Claims 1-4, 6-15 and 18-22 are currently pending and are being considered for examination in the instant application.

Election without traverse
3.		Applicant’s election of Group I, claims 1-4, 6-11 and 18-22, in the reply filed on 5 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.		Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 May 2021.
	
5.		The requirement is still deemed proper and is therefore made FINAL.
6.		Claims 1-4, 6-11 and 18-22, drawn to a method of treating an individual that has Parkinson’s disease or is at risk of developing the disease, and a pharmaceutical composition comprising a Guanylate Cyclase 2C (GUCY2C) agonist, are under examination in the instant application.

Specification -objection
7.	The disclosure is objected to because of the following informalities:  

3/3/2018 for PCT/NL2018/050133 (BIB, application data sheet have 3/2/2018). 
3/3/2017 for foreign application 17158996.3 (BIB and application data sheet have 3/2/2017).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  		Claims 1-2, 4, and 20-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating an individual having PD comprising administering GUCY2C agonist, alone or with a phosphodiesterase (PDE) inhibitor to the individual, does not reasonably provide enablement for treating an individual at risk of developing PD (i.e. preventing PD in an individual) as broadly recited in claims 1-2, and 4. The specification is also not enabled for a pharmaceutical composition comprising a GUCY2C agonist, alone or with a PDE inhibitor for treating an individual at risk of developing PD (i.e. preventing PD), as recited in claims 20-22. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

13.		The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
14.		With respect to claim breadth, the standard under 35 U.S.C. § 112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1]), which states that claims must be given their broadest reasonable interpretation. 
15.		“During patent examination, the pending claims must be “given *>their< broadest reasonable interpretation consistent with the specification.” In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly that is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)”.

17.		The instant specification teaches that GUCY2C mediates signaling through increased cellular guanosine-3’,5’-monophosphate (cGMP) in different cells including dopaminergic cells (page 4, line 14; para spanning pages 4, 5). The specification also teaches that guanylin and uroguanylin are natural agonistic ligands of GUCY2C (page 7, lines 10, 24). The specification uses HEK cells transfected with mouse tyrosine hydroxylase and human GUCY2C plasmids, to demonstrate the effect of GUCY2C activation on tyrosine hydroxylase (Th) phosphorylation in vitro (page 19, Cell transfection; page 21, Results, para spanning pages 21-22). The specification demonstrates increased Ser40 phosphorylation upon administration of guanylin or IBMX (PDE inhibitor), which is further potentiated by a combination of both (Figs. 4C, 5A; page 22, lines 6-20). The specification concludes that a combination of GUCY2C agonists and PDE inhibitors increases dopamine production by dopaminergic cells, which is “used as therapy for PD” (page 23, lines 4-6). The specification teaches administering a GUCY2C agonist and preferably a PDE inhibitor for treating an individual who has PD, wherein the treatment is effective in the early stages of the disease (page 12, lines 10-12, 18-20). The specification therefore, only provides pointers to treating an individual who has PD, however, does not have any guidance on administering treatment to individuals at risk of having PD. There is absolutely no guideline in the specification regarding individuals fulfilling the “at risk of having PD” category for treatment, which in fact is more like preventing the occurrence of PD in such population. It is unclear how any treatment can be given, even before the onset of that condition. Such use is not enabled, as one cannot use the instant method in this manner. The guidance towards preventing (the occurrence of) PD has not been provided in the instant specification. The skilled artisan will not be able to make and use the method as claimed.
, para 0002, 0003, 0045; Example 3). The art also teach that PDE inhibitors are therapeutic targets and disease modifying drugs for PD (Garcia et al (Curr Med Chem 21: 1171-1187, 2014; abstract). Therefore, while it is plausible that GUCY2C agonists and PDE inhibitors may be involved in treating a subject having PD, it is neither known in the art nor supported in the instant specification, that the same can be used in “treating” individuals who are at risk of having PD (or those who do not have PD). In other words, relevant art or the instant specification do not provide any guidance to the prevention of PD. 
19.		In a review article, Ascherio et al (Lancet Neurol 15: 1257-1272, 2016), teaches risk factors and prevention of PD, wherein the risk factors can be associated with pesticides, dairy products, smoking, caffeine, physical activity, etc., nonetheless, a “proof of causality is incomplete” (Abstract; page 1267, Conclusions). Ascherio et al also add, “primary prevention of Parkinson’s disease poses several challenges” (page 1267, col 1, para 2). A post-dated publication (Poewe et al, Nat Rev Disease Primers Article 17013, March 23, 2017-abstract), states that although PD is primarily characterized by neuronal loss in the substantia nigra causing striatal dopamine deficiency, multiple other cell types are also involved from early disease stage. Alluding to the complex PD pathology involving multiple pathways and mechanisms, Poewe et al reveal that identifying markers for prodromal (early stage) stages of the disease is challenging (Abstract). The state of the art therefore, emphasizes the complexity and difficulty in establishing a lone cause or risk factor of PD. Neither the instant specification nor the relevant literature teaches any methods or working examples to show that individuals at risk of developing PD can be treated, or PD can be   prevented using the method or pharmaceutical composition as instantly claimed. Undue experimentation would be required of the skilled artisan to determine such.

21.		In view of the lack of teachings and unpredictability of the art set forth above, and the total absence of working examples for treating PD before its onset, the instant specification is not found to be enabled to the full scope of the claimed method. It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the full scope of Applicant's invention. 
22.		Due to the large quantity of experimentation necessary to achieve treating an individual at risk of developing PD using the claimed method or the pharmaceutical composition; the lack of direction/guidance presented in the specification regarding the same; the complex nature of the invention; the unpredictability of preventing complex pathologies of PD; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.	
NOTE: This rejection can be withdrawn by cancelling the “or is at risk of developing the disease” limitation in claims 1 and 20.
	
	

Claim Rejections - 35 USC § 102
23.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

24.		Claims 1, 3-4, 6-9, 11, 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ganat et al US 20150086481, 3/26/2015, as evidenced by Braak et al (Cell Tiss Res 318: 121-134, 2004).
25.		The claims are drawn to a method of treating an individual having PD, or is at risk for developing PD comprising administering a Guanylate Cyclase 2C (GUCY2C) agonist to the individual (claim 1); wherein: the individual has PD stage 1, 2, 3, or 4 (claim 3) and the agonist is guanylin or a functional derivative thereof (clam 4). Claims 6 and 7 are directed to increasing dopamine production by a dopaminergic cell, or increasing level of phosphorylation of Ser40 of tyrosine hydroxylase in a dopaminergic cell, comprising contacting the cell with a GUCY2C agonist, thereby increasing signaling in the cell; wherein: the agonist is guanylin or a functional derivative thereof (claims 8, 9), and the cell is a midbrain dopaminergic neuron (claims 11, 19). 
26.		Ganat et al teach the use of GUCY2C receptor ligands in the treatment of PD. The reference teaches that GUCY2C is expressed by midbrain dopaminergic mDA) neurons in the substantia nigra (SN) and guanylin specifically targets GUCY2C on these neurons (para 0002, 0003, 0045). The reference also teaches administration of guanylin to a subject, wherein guanylin targets mDA neurons, and wherein PD is characterized by loss of these neurons (para 0040). Even though the reference does not state the stage of PD in the treated subjects, the pathological changes in the midbrain region and the substantia nigra, occur in stages 3 and 4 of PD showing the presence of Lewy neurites, as evidenced by Braak et al (Abstract; pages 129, (instant claims 1, 3-4, 6-9, 11, 19). The limitations of claims 6 and 7 respectively reciting “a method of increasing dopamine production..”, and  “a method of increasing the level of phosphorylation of Ser40 of tyrosine hydroxylase…” in the preamble, are directed to an intended outcome of the claimed method steps and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Here, the body of the claim sets forth all the steps and starting materials, and the preamble of the claim merely sets forth an intended use of the steps.  Additionally, with respect to the conclusion, the "thereby increasing signaling…" clause at the end of claims 6 and 7 recites a result of the method, but not a step that is to be performed by the artisan. Upon performing the sole step of administering a GUCY2C agonist to a subject (inherently resulting in “contacting.. cell” for reasons stated earlier) suffering from PD, one will necessarily have increased signaling by GUCY2C in the cell. Because the method step disclosed by Ganat et al meet the limitations of claims 1, 3-4, 6-9, 11, 19 of the instant application, the method described in the reference anticipates the invention.
 
27.		Claims 1-2, 4, 6-11, 18-22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Comiskey et al, US PGPB 20150366935, published 12/24/2015, as evidenced by Ganat et al (2015).

29.		Comiskey et al teach formulation and use of guanylate cyclase-C or GCC (alias GUCY2C as taught in instant specification, page 4, lines 20-22) agonist peptides for treatment and prevention of various disorders, including neurologic disorders like PD (i.e. the individual has PD) wherein the formulation can be administered alone or with additional agents like PDE inhibitor (Abstract; para 0003, 0039,  0127, 0149), and wherein the GCC agonists like guanylin bind to GCC and stimulate cellular cGMP (para 0075) (instant claims 1-2). Comiskey et al also teach pharmaceutical compositions comprising GUCY2C agonist peptides, along with pharmaceutically acceptable excipients (para 0012, 0035, 0052, 0141), wherein the agonist peptides can be analogs of natural GUCY2C agonist peptides - guanylin or uroguanylin (functional derivative of guanylin) (para 0049, 0075, 0077) (instant claims 20, 21), and wherein the formulation comprises additional therapeutics like PDE inhibitor (para 0148, 0149) (instant claim 22). It is known that the agonist peptides (like guanylin) target GUCY2C receptors on mDA neurons which are decreased in PD as evidenced by Ganat et al (see previous rejection), therefore, administration of GUCY2C agonist peptides or functional derivatives of guanylin, inherently implies that the agonist is contacting mDA neurons upon administration to a PD patient, absent evidence to contrary (instant claims 1-2, 4, 6-11, 18-19). The limitations of claims 6 and 7 respectively reciting “a method of increasing dopamine production..”, and “a method of increasing the level of phosphorylation of Ser40 of tyrosine hydroxylase…” in the preamble, recite an intended outcome of the claimed method steps and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets 

30.		Claims 1-2, 4, 6-11, 18-22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Comiskey et al, (2015), as evidenced by Klingelhoefer et al (Nat Rev Neurol 11: 625-636, Nov 2015) and Ganat et al (2015).
	NOTE: Even though Comiskey et al (2015) anticipates treating an individual having PD as stated in the preceding rejection, the reference also anticipates the claimed method for treating individuals at risk of developing PD.
31.		Comiskey et al teach formulation and use of guanylate cyclase-C or GCC (alias GUCY2C as taught in instant specification, page 4, lines 20-22) agonist peptides for treatment of constipation associated with neurologic disorders like PD wherein the formulation can be administered alone or with additional agents like PDE inhibitor (Abstract; para 0003, 0039,  0127, 0149), and wherein the GCC agonists like guanylin bind to GCC and stimulate cellular cGMP (para 0075) (instant claims 1-2). It was known before the filing date of the claimed instant claims 20, 21), and wherein the formulation comprises additional therapeutics like PDE inhibitor (para 0148, 0149) (instant claim 22). As stated above, agonist peptides (like guanylin) target GUCY2C receptors on mDA neurons (evidenced by Ganat et al), therefore, administration of GUCY2C agonist peptides or functional derivatives of guanylin, inherently implies that the agonist is contacting mDA neurons upon administration, absent evidence to the contrary (instant claims 1-2, 4, 6-11, 18-19). The limitations of claims 6 and 7 respectively reciting “a method of increasing dopamine production..”,  and “a method of increasing the level of phosphorylation of Ser40 of tyrosine hydroxylase…” in the preamble, are directed to an intended outcome of the claimed method steps and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Here, the body of the claim sets forth all the steps and starting materials, and the preamble of the claim merely sets forth an intended use of the steps.  Additionally, with respect to the conclusion, the "thereby increasing signaling…" clause at the end of claims 6 and 7 recites a result of the method, but not a step that is to be performed by the artisan. Upon performing the sole step of administering a GUCY2C agonist to a subject (inherently resulting in “contacting.. cell” for reasons stated earlier) having or at risk of having PD, one will necessarily have increased signaling by GUCY2C in the cell. The reference therefore, anticipates the invention.

Claim Rejections - 35 USC § 103
32.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

33.		Claims 1-4, 6-11 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ganat et al (2015), in view of Garcia et al (Curr Med Chem 21: 1171-1187, 2014).
34.		Claim 2 recites further administration of a phosphodiesterase (PDE) inhibitor to the individual. Claims 10 and 18 recite further providing the cell with a phosphodiesterase (PDE) inhibitor.
35.		The teachings of Ganat et al are set forth above.
36.		Ganat et al also teach that the GUCY2C ligand conjugate can be administered in combination with other therapeutics for PD (para 0123). The reference however, does not teach a PDE inhibitor.
37.		Garcia et al teach that PDE (e.g. PDE10A) inhibitors are therapeutic targets and disease modifying drugs for PD treatment (abstract). Even though the reference does not teach administering a PDE inhibitor to an individual having PD, it teaches that the inhibitors are important pharmacological agents for modifying diseases like PD, inherently implying that the inhibitors are administered for treating individuals having PD (instant claims 2, 10, 18). The reference concludes that PDE inhibitors are a "new treatment approach to Parkinson's disease" (page 1185, concluding para).
prima facie obvious to one of ordinary skill in the art to combine the teachings of the references and to have both GUCY2C agonist and PDE inhibitor for use in treating PD. Each of these therapeutics had been taught by the prior art to be useful agents for the treating PD. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant method claims, given the teaching of the prior art of using GUCY2C agonist and PDE inhibitor individually for treating PD, it would have been obvious to use both GUCY2C agonist and PDE inhibitor for the same purpose, because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose.  
39.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	
Double Patenting
Non-Statutory

40.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
41.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
42.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

43.		Claims 1-4, 6-11 and 18-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-18 of co-pending application number 17/271,978. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of treating an individual suffering or at risk of having PD, comprising administering GUCY2C agonist like guanylin, and a PDE inhibitor. 
The only difference between the two sets of claims is:
Instant claims 20-22 recite a pharmaceutical composition comprising GUCY2C agonist and PDE inhibitor, while ‘978 claims do not recite a pharmaceutical composition. However, the ‘978 claims are treating PD (a human disease) using PDE inhibitor and GUCY2C agonist, obviously contemplating a pharmaceutical composition as a therapeutic, as also taught on page 14, lines 40-42 of the ‘978 specification. 	
 44.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
45.   	No claims are allowed.
		             46.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037. The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
47.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
9 September 2021

/GREGORY S EMCH/
Primary Examiner, Art Unit 1699